Title: To Benjamin Franklin from Amos Windship, 1 April 1779
From: Windship, Amos
To: Franklin, Benjamin


May it please your Excellency,
Brest April 1st. 1779.
By the particular direction of Peter Landais Esqr I have sent the Account of my Expences to & from Paris, (as per Receipts) to the Agent at Nantes, together with Capt Landais Orders, at the same time I drew an Order on Mr John D Sweighauser in favor of Mr E I Solomon, who was kind enough to advance the Money for me as Capt Landais was not in Cash at that time,—Nor was it in my Power to do otherways as I brought but three Guineas with me from America, & spent those for my own Amusements when at Paris;—But fearing the Agent might object to answering the Order, Capt Landais judg’d it proper to inform you, setting forth & mentioning particular Charges in the Account.— If the Account should be thought large I can only say that I endeavour’d to be as prudent & frugal as possible, one Reason perhaps of its amounting to so much is the disadvantage I was under in not being acquainted with the language of the Country,—& another the necessity I was under of taking a Carriage by myself when on my Return, from Nantes,— I trust your Excelly from the present representation will give directions to the Agent to Answer the Order I have drawn in favor of Mr Solomon, & am, with the greatest respect, Yr Excellcys most Obedt. & most Hble Serv
Amos Windship
His Excellcy Benja. Franklin Esqr
 
Addressed: His Excellcy. Benja. Franklin Esqr / Minister Plenipotentiary / for the United States / of America, / Paris
Notation: Amos Windship Brest 1er. avril 1779.
